Citation Nr: 0515570	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  02-00 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of private treatment by 
Dr. Douglas Smith of Idaho Neurological Surgery on 
November 29, 2000, and February 16, 2001.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from June 1946 to October 
1949 and from August 1951 to August 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse action by a determination by the 
Network Authorization Office (NAO) of the Department of 
Veterans Affairs (VA) Medical Center in Boise, Idaho (VAMC).  
In April 2002, the veteran testified at a hearing at the NAO.  
In July 2003, the veteran testified at a hearing before the 
undersigned sitting at Sioux Falls, South Dakota.

The Board notes that the veteran, at the April 2002 personal 
hearing, raised a new claim of entitlement to payment or 
reimbursement of unauthorized medical expenses incurred as a 
result of treatment by Dr. Smith on March 15, 2001.  In April 
2002, that claim as well as a claim for payment or 
reimbursement of unauthorized medical expenses incurred as a 
result of private treatment by Dr. Smith on November 19, 2000 
were denied.  Neither of these claims where addressed in the 
appealed from adverse action or the January 2002 statement of 
the case.  Moreover, notice of the April 2002 decision does 
not appear to have been mailed to the veteran. 

Therefore, because the Board does not have jurisdiction over 
these claims and because they are not intertwined with the 
issue on appeal, they are referred to the NAO for appropriate 
action, which action should include providing the claimant 
with notice of the April 2002 decision.


FINDINGS OF FACT

1.  The veteran incurred medical expenses for treatment 
rendered by Dr. Douglas Smith of Idaho Neurological Surgery 
on November 29, 2000, and February 16, 2001.

2.  VA payment or reimbursement of the costs of the private 
medical care provided by Dr. Douglas Smith of Idaho 
Neurological Surgery on November 29, 2000, and February 16, 
2001, was not authorized prior to the veteran's undergoing 
that treatment.

3.  Service connection is not in effect for any disability of 
the veteran. 

4.  The veteran was not treated in an emergency.

5.  The veteran was entitled to benefits under a health plan 
contract; namely, Medicare.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred as a result of private medical care 
provided by Dr. Douglas Smith of Idaho Neurological Surgery 
on November 29, 2000, and February 16, 2001, are not met.  38 
U.S.C.A. §§ 1703, 1710, 1725, 1728, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 17.52, 17.53, 17.54, 17.120, 
17.121, 17.130, 17.1001, 17.1002, 17.1003 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

The Secretary has issued implementing regulations setting out 
specific duties in assisting claimants in developing 
evidence; however, these regulations are applicable only to 
claims governed by 38 C.F.R. Part 3; thus, those duty-to-
assist regulations do not apply to this case, in which the 
governing substantive regulations reside in Part 17 of 38 
C.F.R.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) 
(Supplementary Information: Scope and Applicability).

The Board is aware that there has been a significant amount 
of controversy pertaining to the effective date, the scope, 
and the remedial aspects of the VCAA.  See, e.g., Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004); See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
will undertake a discussion of the VCAA.  In this regard, the 
Board finds that, to the extent the VCAA is applicable in 
this matter, the requirements of that law have been 
satisfied.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants, and notification as to evidentiary 
requirements.  The Board has carefully reviewed the evidence 
of record to ascertain whether remand or other development is 
necessary in order to assure compliance with the new 
legislation.  The Board notes that the development of the 
evidence appears to be complete, especially in view of the 
fact that, unlike many questions subject to appellate review, 
the issue of whether the appellant is entitled to 
reimbursement or payment of medical expenses, by its very 
nature, has an extremely narrow focus.  In a March 2002 
letter mailed to the appellant, the April 2002 hearing, and 
the January 2002 Statement of the Case (SOC), the law and 
facts in a fashion that clearly and adequately explained the 
basis of its decision were set forth.  The pertinent billing 
records for the treatment in question were obtained.  The 
relevant VA treatment records as well as a September 2001 
statement from the claimant's VA physician regarding what he 
told the appellant were also obtained.  The record also 
includes the veteran's testimony at two personal hearings and 
a statement from his daughter regarding what she heard when 
she accompanied the veteran for treatment.  Moreover, the 
appellant has not submitted or made reference to any 
additional records that would tend to substantiate his claim.

The Board finds that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folders, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 
supra (noting VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA); See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(requiring that the Board identify documents in the file 
providing notification which complies with the VCAA).  The 
Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by VA.

The Board's over-riding concern is that there be no prejudice 
to the appellant in proceeding with a final decision in this 
case.  In the present case, the veteran has been informed on 
multiple occasions, including by letter and statement of the 
case, of the factual circumstances necessary to substantiate 
his claim, and VA has obtained records pertinent to his 
claim.  This evidence was duly considered.  Therefore, the 
Board finds that no useful purpose would be served by 
remanding this case for more evidentiary or procedural 
development, as such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The United States Court of Appeals for 
Veterans Claims (Court) has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc); See also Kuzma v. 
Principi, 341 F.3d 1237 (Fed. Cir. 2003).

The Merits of the Claim

The veteran claims that he is entitled to reimbursement of 
the medical expenses incurred seeing Dr. Smith for his low 
back disorder because his VA doctor told him to see Dr. Smith 
and VA would pay. 

Prior Authorization

If VA facilities are not capable of furnishing hospital care 
or medical services, VA may contract with a non-VA facility 
in order to provide the required care.  38 U.S.C.A. §§ 1703, 
1710 (West 2002).  Non-VA care may be paid for by VA if VA 
authorizes the care in advance pursuant to 38 C.F.R. § 17.54 
(2004).  38 C.F.R. §§ 17.52, 17.53 (2004).  That section 
provides, in pertinent part, that:

[t]he admission of a veteran to a non-
[VA] hospital at [VA] expense must be 
authorized in advance.  In the case of an 
emergency which existed at the time of 
admission, an authorization may be deemed 
a prior authorization if an application, 
whether formal or informal, by telephone, 
telegraph or other communication, made by 
the veteran or by others in his or his 
behalf is dispatched to the [VA] . . . 
within 72 hours after the hour of 
admission . . .

As reported above, the veteran claims that his VA doctor, Dr. 
G.E.T., told him to see Dr. Smith and VA would pay.  In 
support of this claim, the veteran provided his testimony at 
two personal hearings.  He also filed a statement from his 
daughter who was present when he received some of his 
treatment and at which times discussions took place regarding 
VA paying for his treatment.  Moreover, VA treatment records, 
dated in October 2000, November 2000, and January 2001, both 
document that the veteran was treated by Dr. G.E.T. and Dr. 
G.E.T. discussed the veteran seeing Dr. Smith for treatment 
for his low back disorder.

On the other hand, the October 2000 VA treatment record 
specifically noted that Dr. Smith would "see this patient 
this week as a private pay patient."  Furthermore, when 
contacted by VA to provide a summary of what he told the 
veteran, Dr. G.E.T. reported as follows:

I asked the patient if he would be 
willing to use private insurance/medicare 
and he agreed.  I may have written that 
in one of my earlier notes but perhaps 
not.  I generally ask the patient it they 
would be willing to use private insurance 
before pursuing a private consultation.  
I cannot be 100% confident that it was 
done in this instance however.  The 
patient may have misunderstood or he 
maybe (sic) not. 

While on its face it looks like the Board has two versions as 
to what was said which are of equal evidentiary value and 
thus the evidence is in equipoise and the benefit-of-doubt 
doctrine comes into play, that is not the case.  

The Board finds that it must give more evidentiary weight to 
Dr. G.E.T.'s version of the events leading up to the veteran 
receiving private medical care from Dr. Smith because that 
version was supported by the notes found in the October 2000 
VA treatment records which were generated around the time the 
private treatment took place as opposed to latter remembered 
versions that were reported by the appellant and his 
daughter.  Accordingly, the preponderance of the evidence is 
against the claim that the veteran received prior 
authorization for his private treatment.  

Moreover, the veteran does not claim and the record does not 
show that he or anyone acting on this behalf sought post-
treatment authorization from VA within the meaning of 
38 C.F.R. § 17.54 (i.e., within 72 hours) and, if so, 
authorization was given.  

Accordingly, the Board finds that preponderance of the 
evidence is against the claim of entitlement to reimbursement 
because of prior authorizations.  38 C.F.R. §§ 17.52, 17.53, 
17.54 (2004).  Therefore, the veteran may recover the 
expenses associated with such treatments only if he qualifies 
for payment or reimbursement of unauthorized medical expenses 
under the provisions of 38 U.S.C.A. § 1728 (West 2002) and 
38 C.F.R. § 17.120 (2004).

Unauthorized Medical Expenses

In order to be entitled to payment or reimbursement of 
unauthorized medical expenses incurred at a non-VA facility, 
a veteran must satisfy each of three regulatory conditions.  

(a) [The c]are or services . . . were 
rendered . . .
	(1) For an adjudicated service-
connected disability; 
	(2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; 
	(3) For any disability of a veteran 
who has a total disability permanent in 
nature resulting from a service-connected 
disability . . . [or]
(4) For any illness, injury or 
dental condition in the case of a veteran 
who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) . . . Care and services not 
previously authorized were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health, and

(c) . . . VA or other Federal facilities 
were not feasibly available, and an 
attempt to use them beforehand or obtain 
prior VA authorization for the services 
required would not have been reasonable, 
sound, wise, or practicable, or treatment 
had been or would have been refused.

38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2004).  
Failure to satisfy any one of the above criteria precludes VA 
from paying or reimbursing unauthorized private medical 
expenses.

With the above laws and regulations in mind, the Board notes 
that the veteran is not service connected for any disability.  
Moreover, the record does not show and the veteran does not 
claim that he was participating in a rehabilitation program 
under 38 U.S.C. ch. 31 when he injured and received treatment 
for his low back disorder.

Accordingly, the preponderance of the evidence is against the 
claim for payment or reimbursement of unauthorized medical 
expenses under the provisions of 38 U.S.C.A. § 1728 (West 
2002) and 38 C.F.R. § 17.120 (2004).  Therefore, the veteran 
may recover the expenses associated with his treatment only 
if he qualifies for payment under the Veterans Millennium 
Health Care and Benefits Act.  See 38 U.S.C.A. § 1725 (West 
2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999).

Veterans Millennium Health Care and Benefits Act

The Veterans Millennium Health Care and Benefits Act provides 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-Department facility 
to those veterans who are active Department health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  Id.  The provisions of 38 
U.S.C.A. § 1725 and 38 C.F.R. § 17.1000 et seq. became 
effective May 29, 2000.  Id.  On July 12, 2000, VA published 
an interim final rule establishing regulations implementing 
38 U.S.C.A. § 1725, at 66 Fed. Reg. 36,467, 36,472.  Those 
interim regulations are now final, and are codified at 38 
C.F.R. § 17.1000-1008 (2004).

Under 38 U.S.C.A. § 1725, a veteran is only considered to be 
"personally liable" for treatment if he has no entitlement 
to care or services under a health-plan contract, which 
includes an insurance policy or contract, medical or hospital 
service agreement, membership or subscription contract, or 
similar arrangement under which health services for 
individuals are provided or the expenses of such services are 
paid.  See 38 U.S.C.A. § 1725(b)(3)(B) and (f)(2)(A).

In this case, the veteran conceded at his July 2003 personal 
hearing that he was on Medicare and that Medicare had, in 
fact, paid part of his bills from Dr. Smith.  Medicare 
provides supplementary medical insurance for the aged and 
disabled and was created, in part, pursuant to section 1831 
of the Social Security Act.  See 42 U.S.C.A. § 1395j (West 
2002).  The definition of a health-care contract found at 
38 U.S.C.A. § 1725 includes such insurance plans.  38 
U.S.C.A. § 1725(f)(2)(B).  

He also conceded at his July 2003 personal hearing that his 
treatment from Dr. Smith was not an emergency.  Tellingly, 
the Veterans Millennium Health Care and Benefits Act only 
provides for reimbursement for emergency treatment.  See 38 
U.S.C.A. § 1725 (West 2002).  

Therefore, the criteria for reimbursement for the reasonable 
value of emergency treatment under the provisions of 38 
U.S.C.A. § 1725 and its implementing regulations are not met 
because he was entitled to care under a health-plan contract 
and the treatment was not for an emergency.

While the Board is sympathetic to the appellant's arguments, 
we are bound by the criteria set forth above, and a review of 
all the potentially applicable laws and regulations does not 
reveal a provision under which payment or reimbursement of 
the medical expenses in question may be made by VA.  38 
C.F.R. § 7104(c). Moreover, the Board is without authority to 
grant benefits simply because it might perceive the result to 
be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  The Board further observes that 
"no equities, no matter how compelling, can create a right 
to payment out of the United States Treasury which has not 
been provided for by Congress."  Smith v. Derwinski, 
2 Vet. App. 429, 432-33 (1992) (citing, Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)).

In summary, the Board finds that the evidence fails to 
satisfy the criteria listed at 38 C.F.R. §§ 17.52, 17.53, and 
17.54 as well as fails to satisfy at least one of the three 
criteria listed in 38 U.S.C.A. § 1728(a).  The Board also 
finds that the veteran is not eligible to receive 
reimbursement for the reasonable value of emergency treatment 
under the provisions of 38 U.S.C.A. § 1725.  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to payment or reimbursement of private medical 
expenses incurred as a result of private treatment by Dr. 
Douglas Smith of Idaho Neurological Surgery on November 29, 
2000, and February 16, 2001, is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


